Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 8-12 and 18-20 are pending.
Claims 1-2, 8-12 and 18-20 are rejected below.


Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 is missing a period.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, and 11-12  of copending Application No. 16372947 (reference application). Although the claims at issue are not the current claims are a slightly broader version of the co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ropelato (U.S. PG Pub. 2018/0012517) in view of Olivieri (U.S. PG Pub. 2015/0025666).



 As to claim 1, Ropelato teaches a method for producing patient-specific body part, comprising: a) receiving a set of DICOM data into a controller comprising a processor and a memory, the memory storing instructions to be executed by the processor[0033]; b) operating a user input device in logical communication with the controller to indicate an anatomical portion of a patient described by the DICOM data[0055]; c) in the DICOM data, designate features that relate to a patient body part[0006]; d) designating a portion of the features that relate to the patient body part to be produced as a tangible object[0006, 0008]; e) generating a data file representing a surface geometry of a three-dimensional object representative of the patient body part to be produced as a tangible body part(step 1320); and g) with reference to the data file representing a surface geometry of the three- dimensional object, operating the operating fabrication apparatus to produce the three Page 2Attorney Docket No.: MEDI0002NPPATENTApplication Number: 16/373,114Filing Date: April 2, 2019dimensional object, said three dimensional object comprising a tangible three- dimensional embodiment of the features that relate to the patient body part[0075, 0032, 0033].  

As to claim 2, Ropelato teaches additionally comprising the step of receiving into a user interface a user input specifying a color to be associated with the portion of the features of the three-dimensional object representative of the patient body part to be produced as a tangible body part[0030].  




12) (Original) The apparatus of Claim 11 wherein the software is additionally operative with the processor to receive into a user interface a user input specifying a color to be associated with the portion of the features of the three-dimensional object representative of the patient body part to be produced as a tangible body part[0030].  

Ropelato teaches most of the claimed invention, but fails to explicitly teach that the transmitting the fabrication file over a network.  However, this is an obvious variation and is taught as follows:

As to claims 1 and 11, Olivieri teaches transferring a created model across a network to 3-D printer (see fig. 6 and 7, [0069])


It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ropelato with Olivieri since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be the well-known transfer of a 3-d printable model to a 3-d printer of Olivieri into the system of Ropelato. 

Claims 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ropelato (U.S. PG Pub. 2018/0012517) in view of Olivieri (U.S. PG Pub. 2015/0025666) in view of Grbic (U.S. PG Pub. 2016/0371835).



Ropelato in view of Olivieri teaches most of the claimed invention, but fails to explicitly teach claims 8-10 and 18-20.  However, this is an obvious variation and is taught by Grbic as follows:

As to claims 8 and 18, Grbic teaches wherein the patient body part to be produced comprises a replacement portion of bone[0067].  

As to claims 9 and 19, Grbic teaches wherein the patient body part to be produced as a tangible body part comprises a replacement portion of a patient's circulatory system [0067].

As to claims 10 and 20, Grbic teaches wherein the patient body part to be produced as a tangible body part comprises a support for a spinal disc[0067].  


It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the application to modify Ropelato in view of Olivieri with Grbic since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007). Specifically, printing implants for use in the medical field.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Satchi-Fainaro teaches creating 3d printed models of body parts. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2118